Title: To Thomas Jefferson from Charles Willson Peale, 15 October 1808
From: Peale, Charles Willson
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Museum Octr. 15. 1808
                  
                  I have received one hundred Dollars inclosed in your favor of the 12th. Instant, and with pleasure will exercise a parental care for your Grandson Mr. Th. Jefferson Randolph—
                  Mrs. Peale will be prepaired to receive him at the expected time—
                  I am at a loss to know which Poligraph has the fault of bad wrighing at the top, but suspect it is a small one. that for writing on foolscap paper I presume is more corrict. I must take a little more time to devise what can be done and write again shortly. 
                  I am with much esteem your friend
                  
                     C W Peale 
                     
                  
               